1 Reported in 230 N.W. 269.
Action by the vendee in a land contract for an accounting and for specific performance. There were findings for the defendant. The plaintiff moved in the alternative for amended findings or a new trial. Her motion was denied. The defendant moved for *Page 94 
leave to file a supplemental answer alleging the cancelation of the land contract. The motion was granted. The plaintiff appealed from the order denying her motion to amend the findings and her motion for a new trial, and from the order granting the defendant's motion to file a supplemental answer.
1. The order denying the motion for amended findings is not appealable. Nash v. Kirschoff, 161 Minn. 409, 201 N.W. 617, and cases cited; City of Minneapolis v. Minneapolis Ry. Co.115 Minn. 514, 133 N.W. 80; State ex rel. Stone v. Probst,165 Minn. 361, 206 N.W. 642. A ruling upon it might change or otherwise affect the result below or give a ground for an assignment of error in this court, but nothing more. The appeal so far as it was based on a motion for amended findings must be dismissed.
2. The order so far as it denied a new trial is appealable. No ground for a new trial was stated in the motion. No question of law is raised, and the order must be affirmed. Clark v. C. N. Nelson Lbr. Co. 34 Minn. 289, 25 N.W. 628; Spencer v. Stanley, 74 Minn. 35, 76 N.W. 953.
3. The defendant moved for leave to file a supplemental answer. This motion was granted. The order granting it is not appealable. See Stromme v. Rieck, 110 Minn. 472, 125 N.W. 1021; Hanley v. Co. Commrs. of Cass County, 87 Minn. 209,91 N.W. 756; Itasca Cedar  Tie Co. v. McKinley, 129 Minn. 536,152 N.W. 653; 1 Dunnell, Minn. Dig. (2 ed.) § 309. This appeal must be dismissed.
There is left for trial such issues as may be raised by the supplemental answer and the pleading thereto. If judgment is entered either party may appeal and such questions as our practice permits may be raised on the record now here or as it may be after the trial upon the issues raised by the supplemental answer. See 1 Dunnell, Minn. Dig. (2 ed.) § 386, et seq.
Order denying new trial affirmed; otherwise appeal dismissed. *Page 95